EXHIBIT 99.1 Ensco plc Fleet Status Report 16 November 2012 Monthly Changes Bolded rig names and underlined text signify changes in rig status from previous report. Segment / Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Deepwater North & South America (excluding Brazil) ENSCO DS-3 Drillship, DP3 Samsung 10000/12000 BP High 480s U.S. Gulf of Mexico Jun. 16 Zero rate for approx. 18 days in 4Q12. Plus cost adjustments ENSCO DS-5 Drillship, DP3 Samsung 10000/12000 Petrobras Mid 430s U.S. Gulf of Mexico Jul. 16 Eligible for bonus opportunity up to 17%, plus cost adjustments ENSCO 8500 Semisubmersible DP 8500/10000 Anadarko/Eni Low 300s U.S. Gulf of Mexico Sep. 13 Plus approx. $31,000 per day for lump sum payment of $20 million and one-time reimbursable costs of $27 million amortized over primary contract term.Plus cost adjustments and four 1-year same-rate options ENSCO 8501 Semisubmersible DP 8500/10000 Nexen/Noble Energy High 370s U.S. Gulf of Mexico Aug. 13 Currently executing Noble's drilling program. Plus approx. $19,000 per day for mobilization expenses and upgrade costs amortized over primary contract term. Plus cost adjustments and unpriced options ENSCO 8502 Semisubmersible DP 8500/10000 Nexen/LLOG Mid 490s U.S. Gulf of Mexico Jul. 13 Assigned to LLOG. Plus approx. $35,000 per day for reimbursable mobilization expenses and upgrade costs amortized over 2-year contract term. Plus cost adjustments ENSCO 8503 Semisubmersible DP 8500/10000 Cobalt Mid 540s U.S. Gulf of Mexico Jan. 14 Plus approx. $54,000 per day for reimbursable mobilization expenses and upgrade costs amortized over 2-year contract term ENSCO 8505 Semisubmersible DP 8500/10000 Anadarko/Apache/ Noble Energy Low 480s U.S. Gulf of Mexico Jul. 14 Zero rate for approx. 25 days in 4Q12. Plus cost adjustments and two 1-year unpriced options ENSCO 8506 Semisubmersible DP 8500/10000 Loading Out/ Contracted U.S. Gulf of Mexico Jul. 15 Next to Anadarko for two and one half years, low 530s, with estimated commencement early Jan. 13. Plus cost adjustments Brazil ENSCO DS-4 Drillship, DP3 Samsung 10000/12000 BP Low 550s Brazil Jul. 16 Zero rate for approx. 10 days in 4Q12. Plus cost adjustments ENSCO 7500 Semisubmersible DP Petrobras Low 320s Brazil Aug. 14 Zero rate for approx. 8 days in 4Q12. Eligible for bonus opportunity up to 5%. Plus approx. $20,000 per day for mobilization revenue and expenses amortized over primary contract term. Plus cost adjustments ENSCO 6001 Semisubmersible - DP Megathyst Petrobras Mid 270s Brazil Jun. 13 Zero rate for approx. 20 days in 4Q12. Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6002 Semisubmersible - DP Megathyst Petrobras Mid 270s Brazil Jul. 13 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6003 Semisubmersible - DP Megathyst Petrobras Mid 310s Brazil Jan. 17 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6004 Semisubmersible - DP Megathyst Petrobras Mid 310s Brazil Oct. 16 Eligible for bonus opportunity up to 15%, plus cost adjustments Europe & Mediterranean ENSCO 5006 Semisubmersible - Conv Bingo 8,000 6200/7500 Noble Energy Mid 280s Israel Nov. 13 . Rate increases Feb. 13 to mid 410s Middle East & Africa ENSCO DS-1 Drillship - DP Gusto 10,000 6000/10000 Mobilizing/TOTAL Angola Dec. 15 In shipyard for upgrade and inspection for approx. 58 days at zero rate in 4Q12. Contracted toTOTAL with estimated commencement late Nov. 12, low 350s. Plus unpriced options and cost adjustments. Eligible for bonus opportunity up to 5% ENSCO DS-2 Drillship - DP Gusto 10,000 6000/10000 TOTAL Low 480s Angola Jul. 13 Zero rate for approx. 12 days in 4Q12. Planned inspection early 3Q13 for approx. 25 days at zero rate. Eligible for bonus opportunity up to 5%, plus cost adjustments ENSCO DS-6 Drillship, DP3 Samsung 10000/12000 Mobilizing Angola Feb. 18 Contracted to BP for five years, low 520s, with estimated commencement mid Feb. 13. Plus approx. $103,000 per day amortized over 5-year contract term for special day rate ahead of mobilization, upgrade costs and estimated reimbursable mobilization expenses. Plus cost adjustments and two 1-year options at mutually agreed rates ENSCO 5001 Semisubmersible - Conv Sonat 5000/6500 Maersk Mid 270s Angola Nov. 12 Zero rate for approx. 28 days in 4Q12 for mobilization. Next to PetroSA in South Africa Dec. 12 to Dec. 14, mid 270s. Plus approx. $7,500 per day for reimbursable mobilization expenses amortized over primary contract term to Dec. 14. Plus two 1-well options, low 320s Page1 of 6 Ensco plc Fleet Status Report 16 November 2012 Monthly Changes Bolded rig names and underlined text signify changes in rig status from previous report. Segment / Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Deepwater Asia & Pacific Rim ENSCO 8504 Semisubmersible DP 8500/10000 TOTAL/Shell Mid 430s Brunei Dec. 12 Sublet to Shell. Plus cost adjustments. .Sublet to Petronas Carigali in Brunei to Feb. 13, low 430s Under Construction ENSCO DS-7 Drillship, DP3 Samsung 10000/12000 Under construction South Korea 3Q13 ENSCO DS-8 Drillship, DP3 Samsung GF12000 10000/12000 Under construction South Korea 3Q14 ENSCO DS-9 Drillship, DP3 Samsung GF12000 10000/12000 Under construction South Korea 4Q14 (1) For rigs that may be modified to drill in deeper water depths, both the currently outfitted and maximum upgrade capabilities are shown. Page 2 of 6 Ensco plc Fleet Status Report 16 November 2012 Segment / Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Midwater Brazil ENSCO 5000 Semisubmersible - Conv Neptune Pentagon 2300/2650 Petrobras High 230s Brazil Jul. 13 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 5002 Semisubmersible - Conv Aker H-3 OGX Low 220s Brazil Nov. 13 ENSCO 5004 Semisubmersible - ConvF & G Enhanced Pacesetter OGX Mid 230s Brazil Nov. 13 ENSCO 6000 Semisubmersible - DP Amethyst 3400/4000 Petrobras Low 200s Brazil Apr. 14 . Currently outfitted for workover activity. Eligible for bonus opportunity up to 18%, plus cost adjustments. Rate increases Apr. 13 to mid 270s Middle East & Africa ENSCO 5003 Semisubmersible - Conv Aker H-3 Warm Stacked Namibia Asia & Pacific Rim ENSCO 5005 Semisubmersible - ConvF & G Enhanced Pacesetter 1500/1700 Mobilizing 2Q13 . Mobilizing to Singapore for planned inspection and shipyard upgrades (1) For rigs that may be modified to drill in deeper water depths, both the currently outfitted and maximum upgrade capabilities are shown. Page 3 of 6 Ensco plc Fleet Status Report 16 November 2012 Segment / Region / Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Jackups North & South America (excluding Brazil) U.S. Gulf of Mexico ENSCO 68 MLT 84-CE Chevron Low 130s Gulf of Mexico Jan. 14 .Rate increases Jan. 13 to mid 130s. Day rate does not include certain extra reimbursable costs ENSCO 69 MLT 84-Slot Cold stacked Gulf of Mexico ENSCO 75 MLT Super 116-C Apache Low 130s Gulf of Mexico Jan. 13 Zero rate for approx. 10 days in 4Q12. Plus cost adjustments ENSCO 81 MLT 116-C Dynamic Low 90s Gulf of Mexico Apr. 13 ENSCO 82 MLT 116-C Energy XXI Low 120s Gulf of Mexico Mar. 13 ENSCO 86 MLT 82 SD-C Ankor Low 100s Gulf of Mexico Apr. 13 ENSCO 87 MLT 116-C Apache Mid 110s Gulf of Mexico Jul. 13 Rate increases Jan. 13 to low 120s ENSCO 90 MLT 82 SD-C Energy XXI Low 90s Gulf of Mexico Jan. 13 ENSCO 99 MLT 82 SD-C Energy XXI Mid 70s Gulf of Mexico Jan. 13 Zero rate for 14 days in 4Q12 Pride Wisconsin MLT-Slot Cold stacked Gulf of Mexico Mexico ENSCO 83 MLT 82 SD-C Pemex Low 110s Mexico Dec. 12 Expect to work until Sep. 16, low 90s. Shipyard inspection for approx. 20 days in 4Q12 and approx. 15 days in 1Q13 at zero rate ENSCO 89 MLT 82 SD-C /Shipyard Mexico Nov. 12 Expect to work until Nov. 15, low 90s. Shipyard inspection 4Q12 for approx. 30 days at zero rate ENSCO 93 MLT 82 SD-C /Shipyard Mexico Nov. 12 Expect to work until Jun. 15, low 90s.Shipyard inspection 4Q12 for approx. 35 days at zero rate ENSCO 98 MLT 82 SD-C /Shipyard Mexico Dec. 12 Expect to work until Aug. 15, low 90s. Shipyard inspection 4Q12 for approx. 48 days at zero rate Europe North Sea ENSCO 70 Hitachi K1032N RWE Dea High 80s UK Nov. 13 Rate increases Mar. 13 to mid 140s. Plus one 1-well unpriced option ENSCO 71 Hitachi K1032N Maersk Low 110s Denmark May 13 In shipyard for upgrade for 19 days in 4Q12 at zero rate. Plus approx. $13,000 per day for reimbursable upgrade cost amortized Oct. 12 to May 13. Plus three 1-year options at escalating day rates and one 1-year at mutually agreed rate ENSCO 72 Hitachi K1025N Maersk Low 110s Denmark Aug. 13 . Plus approx. $7,000 per day for reimbursable upgrade cost amortized Aug. 12 to Aug. 13. Plus three 1-year options at escalating day rates and one 1-year option at mutually agreed rate ENSCO 80 MLT 116-CE Perenco Mid 90s UK Mar. 13 Plus cost adjustments and unpriced options. Next to EOG to Dec. 13, high 90s. Rate increases late Sep. 13 to low 130s and mid Oct. 13 to high 130s. Then to GDF to Dec. 16, high 130s ENSCO 92 MLT 116-C RWE Dea High 80s UK Apr. 13 Rate increases Dec. 12 to mid 140s. Plus one 1-well unpriced option. Next to Tullow to Sep. 13, low 130s. Rate increases Jul. 13 to mid 140s. Plus cost adjustments. Then to Bridge to Jan. 14, mid 140s. Plus cost adjustments ENSCO 100 MLT 150-88-C E.ON High 150s UK Feb. 13 Planned shipyard inspection 1Q13 for approx. 21 days at zero rate. Next to Ithaca to Sep. 14, low 160s. Plus cost adjustments and two 1-well options ENSCO 101 KFELS MOD V-A Maersk Low 200s UK Jan. 13 Plus cost adjustments. Planned shipyard inspection 1Q13 for approx. 25days at zero rate. Next to Tullow to May 13, mid 210s. Plus cost adjustments. Then to DONG in Denmark to Sep. 13, low 220s. Plus cost adjustments and two 25 day unpriced options. Then to BP in UK to Sep. 14, mid 210s, plus two 6-month unpriced options ENSCO 102 KFELS MOD V-A ConocoPhillips Low 200s UK Jun. 16 Planned shipyard inspection early 2Q13 for approx. 25 days at zero rate. Rate firm for 8 wells (est. through Jun. 14) thereafter at mutually agreed rate. Plus cost adjustments and unpriced options Page 4 of 6 Ensco plc Fleet Status Report 16 November 2012 Segment / Region / Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Middle East & Africa Middle East ENSCO 54 F&G L-780 Mod II-C Bunduq Mid 90s UAE Mar. 13 Plus cost adjustments. . Zero rate for approx. 40 days in 4Q12 while in shipyard. . Next to BG in India Apr. 13 to Sep. 13, low 140s. Plus approx. $9,000 per day for mobilization amortized over contract term ENSCO 58 F&G L-780 Mod II Saudi Aramco Mid 60s Saudi Arabia Jan. 14 Planned inspection mid 1Q13 for approx. 45 days at zero rate. Plus one 1-year same rate option ENSCO 76 MLT Super 116-C Saudi Aramco Low 100s Saudi Arabia Jul. 14 Planned inspection 4Q13 for approx. 20 days at zero rate. Plus one 1-year option, high 150s ENSCO 84 MLT 82 SD-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 Planned shipyard upgrade late 3Q13 for approx. 80 days at zero rate. Plus one 1-year option, mid 70s ENSCO 88 MLT 82 SD-C Ras Gas Mid 60s Qatar Jun. 13 Rate increases Jan. 13 to low 80s. Next planned shipyard upgrade and mobilization for approx. 120 days at zero rate. Then to Saudi Aramco Oct. 13 to Sep. 16, low 100s ENSCO 91 Hitachi Zosen Drill Hope C-150 Saudi Aramco High 60s Saudi Arabia Aug. 14 Plus one 1-year option, mid 90s ENSCO 94 Hitachi 250-C Ras Gas Mid 60s Qatar Dec. 12 Next planned shipyard upgrade and mobilization for approx. 120 days at zero rate. Then to Saudi Aramco to Mar. 16, low 100s ENSCO 96 Hitachi 250-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 Planned shipyard upgrade mid 2Q13 for approx. 80 days at zero rate. Plus one 1-year option, mid 70s ENSCO 97 MLT 82 SD-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 . Planned shipyard upgrade for approx. 45 days in 1Q13 and approx. 35 days in 2Q13 at zero rate. Plus one 1-year option, mid 70s Pride Pennsylvania MLT Cold stacked Bahrain Asia & Pacific Rim Southeast Asia / Australia ENSCO 52 F&G L-780 Mod II-C Murphy High 70s Malaysia Apr. 14 Plus cost adjustments and one 1-year unpriced option. Plus approx. $2,000 per day for upgrade costs amortized Apr. 12 to Apr. 13. Planned shipyard upgrade 1Q/2Q13 for approx. 72 days at zero rate ENSCO 53 F&G L-780 Mod II-C BC Petroleum Low 100s Malaysia May 13 ENSCO 56 F&G L-780 Mod II-C Pertamina Mid 70s Indonesia Apr. 13 Plus one 6-month unpriced option. Planned shipyard time 2Q13 for approx. 64days at zero rate ENSCO 67 MLT 84-CE Pertamina Low 100s Indonesia Jan. 13 Plus one 8-month unpriced option ENSCO 85 MLT 116-C Pearl (Mubadala) High 110s Thailand Dec. 12 Plus cost adjustments. Then to Pertamina in Indonesia to Jan. 14, mid 130s. Plus approx. $7,000 per day for mobilization amortized Jan. 13 to Jan. 14. Plus one 8-month unpriced option ENSCO 104 KFELS MOD V-B Apache Low 190s Australia May 13 Plus cost adjustments ENSCO 105 KFELS MOD V-B Newfield Low 150s Malaysia Nov. 12 Plus approx. $78,000 per day for mobilization amortized Sep. and Oct. 12. Planned shipyard time for approx. 45 days in 4Q12 and approx. 25days in 1Q13 at zero rate. Next expect to work to Jan. 14, low 150s, plus one 1-year unpriced option ENSCO 106 KFELS MOD V-B Newfield High 130s Malaysia Oct. 13 Plus cost adjustments. . ENSCO 107 KFELS MOD V-B Thang Long JOC (PV Drilling) High 140s Vietnam Jan. 13 Plus approx. $8,000 per day for mobilization amortized Aug. 12 to Jan. 13. Plus cost adjustments and one 1-well unpriced option ENSCO 108 KFELS MOD V-B PTTEP Mid 130s Thailand Apr. 14 Plus approx. $2,000 per day for upgrade costs amortized Apr. 12 to Apr. 14 ENSCO 109 KFELS MOD V-Super B ENI/Murphy/ Vermillion/Santos Low 180s Australia Apr. 13 Plus approx. $5,000 per day for mobilization amortized mid Aug. 12 to Mar. 13. Next expect to work to Dec. 13, high 180s Under Construction ENSCO 120 KFELS Super A Under construction/ contracted Singapore 2Q13 Contracted to Nexen in the UK from 4Q13 to Mar. 15, low 230s.Plus cost adjustments and eleven 1-well options, mid 250s.Mob fee of $7.5 million to be amortized over primary contract term ENSCO 121 KFELS Super A Under construction Singapore 4Q13 ENSCO 122 KFELS Super A Under construction Singapore 3Q14 Page 5 of 6 Ensco plc Fleet Status Report 16 November 2012 Rig Design WaterDepth' Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Other Deepwater Drilling Management Kizomba Deepwater TLP Drilling Rig ExxonMobil Mid 40s Angola Feb. 15 Currently reduced crew. Rate increases Jan. 13 to mid 80s with full crew complement Thunderhorse Deepwater Semisubmersible BP Mid 90s U.S. Gulf ofMexico Jan. 13 Plus four 1-year priced options, plus cost adjustments Mad Dog Deepwater Spar Drilling Rig BP Low 60s U.S. Gulf ofMexico Jan. 15 Plus one 1-year priced option, plus cost adjustments Definitions and Disclaimers Day Rate Definition. The day rates reflected in this Fleet Status Report are the operating day rates charged to customers, which may include estimated contractual adjustments for changes in operating costs and/or reimbursable cost adjustments for ongoing expenses such as crew, catering, insurance and taxes. The day rates, however, do not include certain types of non-recurring revenues such as lump sum mobilization payments, revenues earned during mobilizations, revenues associated with contract preparation and other non-recurring reimbursable items such as mobilizations and capital enhancements, and the impact of the fair market value adjustments to previously acquired drilling contracts.Routine and non-routine downtime may reduce the actual revenues recognized during the contract term.Additionally, the Company occasionally negotiates special rates with customers as noted in the comments that reduce revenues recognized during the contract term. Rig Names.We are in the process of completing name changes on some of our rigs, which may not yet be completedFor the purpose of our Fleet Status Report, we are using the new names even when the name change has not been completed.Below is a legend showing the name changes. Legend of rig names changing ENSCO DS-1 Pride Africa ENSCO 6000 Pride South America ENSCO 5002 Pride Sea Explorer ENSCO DS-2 Pride Angola ENSCO 6001 Pride Carlos Walter ENSCO 5003 Pride South Seas ENSCO DS-3 Deep Ocean Ascension ENSCO 6002 Pride Brazil ENSCO 5004 Pride Venezuela ENSCO DS-4 Deep Ocean Clarion ENSCO 6003 Pride Rio de Janeiro ENSCO 5005 Pride South Atlantic ENSCO DS-5 Deep Ocean Mendocino ENSCO 6004 Pride Portland ENSCO 5006 Pride North America ENSCO DS-6 Deep Ocean Molokai ENSCO 5000 Pride Mexico ENSCO 58 Pride North Dakota ENSCO DS-7 Deep Ocean Marquesas ENSCO 5001 Pride South Pacific ENSCO 91 Pride Montana Forward Looking Statement. Statements contained in this Fleet Status Report that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements include words or phrases such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “could,” “may,” “might,” “should,” “will” and similar words and specifically include statements involving future rig day rates; cost adjustments; utilization; estimated rig availability; contract duration, status, terms and other contract commitments; customers; rig enhancement projects; new rig commitments; the expected period of time and number of rigs that will be in a shipyard for repairs, maintenance, enhancement or construction; and scheduled delivery dates for new rigs. Such statements are subject to numerous risks, uncertainties and assumptions that may cause actual results to vary materially from those indicated, including governmental regulatory, legislative and permitting requirements affecting drilling operations; changes in worldwide rig supply and demand, competition and technology; future levels of offshore drilling activity; downtime and other risks associated with offshore rig operations, relocations, severe weather or hurricanes; possible cancellation or suspension of drilling contracts as a result of mechanical difficulties, performance or other reasons; risks inherent to shipyard rig construction, repair, maintenance or enhancement; actual contract commencement dates; environmental or other liabilities, risks or losses; our ability to attract and retain skilled personnel on commercially reasonable terms; governmental action, civil unrest and political and economic uncertainties; terrorism, piracy and military action; and the outcome of litigation, legal proceedings, investigations or other claims or contract disputes.In addition to the numerous factors described above, you should also carefully read and consider “Item 1A. Risk Factors” in Part I and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II of our most recent annual report on Form 10-K, as updated in our subsequent quarterly reports on Form 10-Q, which are available on the SEC’s website at www.sec.gov or on the Investor Relations section of our website at www.enscoplc.com.Each forward-looking statement speaks only as of the date of the particular statement, and we undertake no obligation to publicly update or revise any forward looking statements, except as required by law. Page6 of 6
